        Case 1:21-sw-00144-RMM Document 1-1 Filed 05/19/21 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 IN THE MATTER OF THE SEARCH OF:

 MAY SALEHI AND CLOTHING,
 PERSONAL BELONGINGS, BACKPACKS,
 BRIEFCASES, PURSES, BAGS, AND
 ELECTRONIC DEVICES WITHIN       SW No. 21-sw-144
 SALEHI’S IMMEDIATE CONTROL
 THEREIN

 UNDER RULE 41


                                             ORDER

       This matter having come before the Court pursuant to the application of the United States

to seal the above-captioned warrant and related documents, including the application and affidavit

in support thereof and all attachments thereto and other related materials (collectively the

“Warrant”), the Court finds that, because of such reasonable grounds to believe the disclosure will

result in flight from prosecution, destruction of or tampering with evidence, intimidation of

potential witnesses, and serious jeopardy to the investigation, the United States has established

that a compelling governmental interest exists to justify the requested sealing.

       1.       IT IS THEREFORE ORDERED that the application is hereby GRANTED, and that

the warrant, the application and affidavit in support thereof, all attachments thereto and other

related materials, the instant application to seal, and this Order are sealed until otherwise ordered

by the Court.

       2.       IT IS FURTHER ORDERED that the Clerk’s office shall not make any entry on

the public docket of the Warrant until further order of the Court.


                                                 1
         Case 1:21-sw-00144-RMM Document 1-1 Filed 05/19/21 Page 2 of 2




Date:                                          ___________________________________
                                               ROBIN M. MERIWEATHER
                                               UNITED STATES MAGISTRATE JUDGE

cc:     JOHN W. BORCHERT
        Assistant United States Attorney
        United States Attorney’s Office
        555 Fourth Street, N.W.
        Washington, D.C. 20530




                                           2
